DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“at least one digital processing unit” in claims 1 and 9,
“at least one data transfer module” in claims 1 and 9,
“an inertial position detection sensor system” in claims 1 and 9, and
a writing coordinate system” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 is indefinite where it specifies “a predetermined acceleration profile” (line 2), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 6 is indefinite where it specifies “at least one predetermined characteristic property” (line 3), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 13 is indefinite where it specifies “a predetermined acceleration profile” (line 2), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 13 is indefinite where it specifies “at least one predetermined characteristic” (line 3), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 13 recites the limitation “the at least one predetermined characteristic property” (line 6).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of “at least one predetermined characteristic property.”

Claims 16 and 18 are each indefinite where each specifies “a predetermined word”, since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claims 16 and 18 are each indefinite where each specifies “a predetermined translational periodic pattern”, since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 20 is indefinite where it specifies “at least one predetermined characteristic property” (line 2), since “predetermined,” according to applicant's definition, merely means determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 20 recites the limitation “the predetermined acceleration profile” (line 5).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “predetermined acceleration profile.”

Claim 21 is indefinite where it specifies “at least one predetermined characteristic” (line 2), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 21 recites the limitation “the predetermined acceleration profile” (line 5).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “predetermined acceleration profile.”

Claim 21 recites the limitation “the at least one predetermined characteristic property” (line 7).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of “at least one predetermined characteristic property.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kampf (WO 2015/173408 A1) in view of Yamanouchi (US 2012/0020566 A1); or, in the alternative, under 35 U.S.C. 103 as obvious over Kampf (WO 2015/173408 A1) in view of Yamanouchi (US 2012/0020566 A1) and Sato et al (US 5,902,968 A).

Regarding claim 1, Kampf discloses an electronic pen [e.g., Fig. 1a: 100] with pen position detection [e.g., Page 2: a method to detect and evaluate movement patterns and pen positions of an electronic pen], comprising
a writing lead [e.g., Fig. 1a: 109], 
at least one electric voltage source [e.g., Page 12: an electric voltage source], 
at least one digital processing unit [e.g., Page 12: a digital control unit], 
at least one data transfer module [e.g., Page 12: a data transmission module], and
e.g., Page 12: inertial measurement sensors] for determining a location and a movement of the electronic pen [e.g., Page 2: To detect the position of the tip and/or writing rod tip of an electronic pen, the pen can be equipped with an inertial measurement senor technology and the movement can be reconstructed through the integration of the measurement data of said sensor technology],
wherein the electronic pen is configured for an initial specification of a writing coordinate system having 
an X-axis [e.g., Fig. 1a: 101] and 
a Y-axis [e.g., Fig. 1a: 102] orthogonal to the X-axis on a two-dimensional writing substrate [e.g., Fig. 1a: 108] and 
a Z-axis [e.g., Fig. 1a: 103] perpendicular to the two-dimensional writing substrate [e.g., Page 13: The axes X (101), Y (102), which extend in the writing substrate plane and which can be specified as described above, are orthogonal to each other and the axis Z (103) is perpendicular to the writing substrate 108], 
wherein the inertial position detection sensor system is configured for determining at least one acceleration profile [e.g., profile = Page 3: previously identified or predetermined average values of the pen position signals + Page 10: accelerations of the electronic pen in the coordinates of the writing substrate coordinate axes X, Y, after the coordinate transformation of the accelerations, measured e.g. by the inertial measurement sensors, into the writing substrate coordinates x, y, described by the orthogonal writing substrate coordinate axes X, Y] of the electronic pen along the X-axis and along the Y-axis for a plurality of pairs of different axis orientations of the X-axis and Y-axis on the writing substrate, 

wherein the digital processing unit is configured for determining a writing direction [e.g., Page 3: identified writing movement direction based on previously identified or predetermined average values of the pen position signals] based on a determination of at least one characteristic property [e.g., Page 3: previously identified or predetermined average values of the pen position signals] of the at least one acceleration profile (e.g., see Pages 2-16).

Kampf does not appear to expressly disclose determining at least two time offsets between at least two pairs of consecutive and opposite acceleration changes of the at least one acceleration profile, as instantly claimed.

However, Yamanouchi discloses a determination of at least one characteristic property comprises determining at least two time offsets [e.g., Figs. 2, 3: time] between at least two pairs of consecutive and opposite acceleration changes [e.g., Figs. 2, 3: 1st and 2nd extremum] of at least one acceleration profile [e.g., Figs. 2, 3: acceleration] for a given orientation of the X-axis [e.g., Figs. 2, 3: 1st component acceleration] and a given orientation of the Y-axis [e.g., Figs. 2, 3: 2nd component acceleration] from the plurality of pairs of different axis orientations of the X-axis and Y-axis, and a digital processing unit [e.g., Fig. 1: 1] is configured for determining the pair of axis orientation of X-axis and orientation of Y-axis having the at least one characteristic property, wherein the time offsets are extremal and different from each other (e.g., see Paragraphs 46-51).

Kampf and Yamanouchi are analogous art, because they are from the shared inventive field of electronic pens.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Yamanouchi’s time offset determination techniques with Kampf’s pen, so as to realize reliable character recognition.

Should it be shown that Kampf discloses determining a writing direction based on a determination of at least one characteristic property of the at least one acceleration profile, as instantly claimed, with insufficient specificity:
Sato discloses a digital processing unit [e.g., Fig. 4: 4] is configured for determining a writing direction [e.g., Fig. 4: S6] based on a determination of at least one characteristic property [e.g., Column 9, Lines 17-23: The movement amount calculating section 48 calculates the movement direction and the movement distance of the pen's tip end 8 on the basis of the acceleration of the pen's tip end 8 converted by the coordinates conversion calculating section 47 (Step S6)] of the at least one acceleration profile [e.g., Fig. 2: values/outputs from 2a, 2b, 2c; Fig. 3: S5; Column 9, Lines 36-42: The acceleration sensors 2a, 2b, and 2c respectively detect the accelerations in the Xs direction, the Ys direction, and the Zs direction].

Kampf, Sato and Yamanouchi are analogous art, because they are from the shared inventive field of electronic pens.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sato’s direction determination techniques with Kampf’s and Yamanouchi’s pen, so as to accurately determine pen movements and positions.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Sato’s direction determination techniques with Kampf’s and Yamanouchi’s pen as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 5, Yamanouchi discloses the determination of the at least one characteristic property comprises a determination of amplitudes [e.g., Figs. 2, 3: acceleration amplitudes] of at least two consecutive and opposite acceleration changes of the at least one acceleration profile for a given orientation of the X-axis and a given orientation of the Y-axis from the plurality of pairs of different axis orientations of the X-axis and Y-axis, and wherein the digital processing unit is configured for determining the pair of axis orientation of the X-axis and orientation of the Y-axis that has the at least one characteristic property, and wherein a difference in the amplitudes are extremal and different from zero (e.g., see Paragraphs 46-51).

Regarding claim 6, Kampf discloses the digital processing unit compares the at least one acceleration profile with a predetermined acceleration profile having at least one predetermined characteristic property and determines that the at least one acceleration profile corresponds to the predetermined acceleration profile when at least one of the orientations along one of the X-axis e.g., Page 3: The currently determined average values of the pen position signal along both said axes X, Y that are orthogonal to each other can therefore be compared consecutively with previously determined average values of the pen position signal and/or expected initial average values that can be predetermined].

Regarding claim 7, Kampf discloses the predetermined acceleration profile is defined by a translational writing pattern [e.g., Page 2: a moving average process during a predefined time interval and with a predefined frequency of the pen movements and/or pen positions, determined by the inertial measurement sensors during writing based on integration of the sensor data, along both said axes X, Y that are orthogonal to each other].

Regarding claim 8, Kampf discloses said initial specification of a writing coordinate system with two axes being orthogonal to each other and with the Z-axis is based on at least one of the following assumptions: 
the longitudinal axis [e.g., Fig. 1a: 107] of the electronic pen is not parallel [e.g., Fig. 1a: 104] to the direction of gravity [e.g., Page 10: the thus ascertained value of the Z acceleration should deviate from the value of the acceleration of gravity], 
the surface of the writing substrate is oriented orthogonal to the direction of gravity (e.g., see Page 10), 
a user of the electronic pen is right-handed and/or left-handed (e.g., see Page 14), 
the writing direction is parallel to a border of the writing substrate (e.g., see Page 14), and 
e.g., see Page 14).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Kampf discloses a method for the determination of the writing direction  [e.g., Page 3: identified writing movement direction based on previously identified or predetermined average values of the pen position signals] of an electronic pen [e.g., Fig. 1a: 100] during writing on a two-dimensional writing substrate [e.g., Fig. 1a: 108].

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 15, Yamanouchi discloses the time offsets that are extremal comprise minimal time offsets, maximal time offsets, or minimal and maximal time offsets (e.g., see Figs. 2, 3; Paragraphs 46-51).

Regarding claim 16, Kampf discloses the translational writing pattern comprises a predetermined word, a predetermined translational periodic pattern, or a predetermined word and a predetermined translation periodic pattern e.g., Page 2: a moving average process during a predefined time interval and with a predefined frequency of the pen movements and/or pen positions, determined by the inertial measurement sensors during writing based on integration of the sensor data, along both said axes X, Y that are orthogonal to each other].

Regarding claim 17, Kampf discloses the predetermined translation periodic pattern comprises a garland [e.g., Page 2: a moving average process during a predefined time interval and with a predefined frequency of the pen movements and/or pen positions, determined by the inertial measurement sensors during writing based on integration of the sensor data, along both said axes X, Y that are orthogonal to each other].

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 16.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 17.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 21, this claim is rejected by the reasoning applied in rejecting claim 6.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kampf (WO 2015/173408 A1) in view of Yamanouchi (US 2012/0020566 A1); or, in the alternative, under 35 U.S.C. 103 as obvious over Kampf (WO 2015/173408 A1) in view of Yamanouchi (US 2012/0020566 A1) and Sato et al (US 5,902,968 A) as applied to claims 1 and 10 above, and further in view of Heller et al (US 9,696,859 B1).

Yamanouchi does not appear to expressly disclose using a first derivative of the at least one acceleration profile, as instantly claimed.
However, Heller discloses a digital processing unit [e.g., Fig. 15: 1502] is configured for determining a time offset  [e.g., Fig. 3: 314, 316] between a pair of consecutive and opposite acceleration changes for a given orientation of an X-axis and a given orientation of a Y-axis [e.g., Fig. 4C: X, Y], based on a first derivative  [e.g., Fig. 3: Jerk] of at least one acceleration profile (e.g., see Column 5, Line 1 – Column 6, Line 48, Column 7, Lines 53-63, Column 9, Lines 5-15, Column 12, Lines 47-60, Column 13, Line 62 – Column 14, Line 3, Column 15, Lines 35-50, Column 17, Lines 55-65).

Kampf, Sato, Yamanouchi, and Heller are analogous art, because they are from the shared inventive field of motion sensing.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Heller’s first derivative techniques with Yamanouchi’s acceleration calculations, so as to accurately detect and distinguish taps and other inputs.

Regarding claim 4, Yamanouchi discloses the digital processing unit is configured for determining the time offset between a pair of consecutive and opposite acceleration changes for a given orientation of the X-axis and a given orientation of the Y-axis from a time interval, wherein the first derivative and an absolute value of the at least one acceleration profile is equal to zero or about zero (e.g., see Paragraph 47 – wherein when the acceleration is zero, the jerk will also be zero).



Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Response to Arguments
Applicant's arguments filed on 16 September 2021 have been fully considered but they are not persuasive.

The Applicant contends, “Contrary’s to the Office’s implication, the Joseph &. Seagram & Sons case does indicate that the term “predetermined” is per se indefinite” (see Page 9 of the Response filed on 16 September 2021). However, the Office respectfully disagrees.

The Office never stated, suggested or otherwise implied that the term “predetermined” is per se indefinite on its face. Moreover, contrary to the Applicant’s assertion, the Koito Mfg. v. Turn-Key-Tech and Planet Bingo v. GameTech International cases do not indicate the term “predetermined” is per se definite every time it appears in any claim language.

The Applicant contends, “Turning first to claims 6 and 13, both claims recite that the electronic pen’s digital processing unit comprises “a predetermined acceleration profile.” As detailed in the specification, an acceleration profile for an electronic pen is the coordinates of the electronic pen in the axes of a writing substrate over time. See Specification, paras. [0026]-[0027]. Thus, a “predetermined acceleration profile” means a set of coordinates that has been “determined beforehand.” That is, the coordinates correspond to a known acceleration profile. Accordingly, claims 6 and 13 make clear that the pen’s digital processing unit uses this known acceleration profile to evaluate the actual acceleration of the pen” (see Page 10 of the Response filed on 16 September 2021). However, the Office respectfully disagrees.

Claims 6 and 13 are indefinite where each specifies “a predetermined acceleration profile” (line 3), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

The Applicant contends, “Turing now to claims 16 and 18, the claims recite that the “predetermined acceleration profile’ may comprise “a predetermined word” and/or “a predetermined translational periodic pattern.” One of ordinary skill in the art would recognize the term “word” to mean a combination of letters that has meaning in a language. Thus, when the “predetermined acceleration profile” comprises “a predetermined word,” the profile comprises a known set of coordinates that correspond with a known combination of letters. Furthermore, a “translational periodic pattern” is defined in the specification as a garland of letters that are not rotationally symmetric. See id, paras. [0112]-[0116]. Thus, when the “predetermined acceleration profile” comprises “a predetermined translational periodic pattern,” the profile comprises a known programmed set of coordinates that correspond with a known garland that has been “determined beforehand”” (see Pages 10-11 of the Response filed on 16 September 2021). However, the Office respectfully disagrees.

Claims 16 and 18 are indefinite where each specifies “a predetermined word” and “a predetermined translational periodic pattern”, since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Applicant's arguments with respect to claims 1 and 3-21 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
30 September 2021